KING, Judge.
For the reasons assigned in the suit of Constance v. Sudwischer, 502 So.2d 609 *617(La.App. 3rd Cir.1986), the judgment of the trial court is reversed, vacated and set aside.
The sale of the property of Sudwischer to Constance by the Sheriff’s Tax Sale on April 22, 1981 is annulled, vacated and set aside. Judgment insofar as annulling the tax sale shall be effective upon payment by Herbert Thomas Sudwischer to Joseph P. Constance of taxes, with ten percent (10%) per annum interest on the taxes paid from date of payment, to the Office of the Cameron Parish Sheriff and Tax Collector within thirty (30) days of the date this judgment becoming final.
All costs of these proceedings are taxed to defendant-appellee.
REVERSED AND RENDERED.